Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Amendment
No claims have been amended, canceled or newly added.
Claims 1-20 are pending examination.

	

Response to Arguments
I.	Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. 
	With respect to claim 1—Applicant argues that cited prior art, Bull et al, fails to teach the claim limitations to “receive one or more configuration options for configuring an electronic funds transfer, the configuration options specifying a graphical element selected for display at a remote electronic device used to complete the electronic funds transfer upon completion of the electronic funds transfer upon completion of the electronic funds transfer and an address”. 

	Examiner respectfully disagrees. As stated in the previous action, Bull et al teach the features of the claim limitation. Specifically, regarding receiving configuration options for configuring an electronic funds transfer, Bull et al discloses a system that initiates an electronic transaction request to transfer funds (para 0010), this request includes for configuration options that specify different identifiable parameters of the request, such that the transaction can be associated with “an FSA account identifier, time stamp, entity identifier, and transaction amount. This information can be provided in real-time to a transaction repository” (paras 0008, 0011). Bull et al further discloses using an “electronic benefits accounts purse…configured for transactions made using a tax benefit account such as an FSA…the FSA…can be further separated para 0007). The FSA account identifier is communicated to the remote device for display and for associating the transaction with the specific electronic benefits account purse/sub-purse. With regard to the electronic benefits account, it can “correspond to a user and have a unique identifier…can include numbers, letters, characters, symbols, etc.” (para 0362). It is understood that a graphical element embodies a visual image/symbol for which identifiers qualify as explained in Bull et al. Images and graphics are also taught in the cited prior art, for use in the user interface (paras 0305, 0637, 0684) and information including a user’s email, postal address and phone number for communicating account data to the user (para 0259). Applicant’s arguments are unpersuasive therefore the rejection is maintained.


Claim Rejections - 35 USC § 102
II.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

III.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull et al (US 2017/0178093).

a.	Per claim 1, Bull et al teach a computer system for transferring value between database records, the computer system comprising: 
a processor (Figure 1C); and

a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to (Figures 1C-D, 2 and 4); 

receive one or more configuration options for configuring an electronic funds transfer, the configuration options specifying a graphical element selected for display at a remote electronic device used to complete the electronic funds transfer upon completion of the electronic funds transfer and an address (Figure 7, page 1 paras 0007-8, page 2 para 0011, page 33 para 0305—configuration options for graphical items, funds transfer);

initiate the electronic funds transfer, the initiation of the electronic funds transfer triggering a communication to the address indicating that the electronic funds transfer has been initiated (page 2 para 0010, page 2-3 para 0014, page 88 para 0679); and

store an indication of the graphical element in association with an identifier for the electronic funds transfer (page 3 para 0025, page 40-41 para 0351),

wherein storing the indication of the graphical element in association with the identifier for the electronic funds transfer allows retrieval of the indication of the graphical element based on the identifier for signaling the remote electronic device to display the graphical element on the remote electronic device to indicate completion of the electronic funds transfer (page 3 paras 0019-23 and 0025, page 17 paras 0181-182, page 33 para 0305, page 38 para 0337, page 41 para 0352—funds retrieval and display); 

Claims 9 and 17 contain claim limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Bull et al teach the computer system of claim 1, wherein the address is an email address (page 93 para 0711).
Claims 10 and 18 contain claim limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Bull et al teach the computer system of claim 1, wherein the instructions, when executed by the processor, further cause the computer system to identify a first financial account to act as a source for the electronic funds transfer (page 2 para 0009, page 2-3 paras 0014-18).
Claim 11 contains claim limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, Bull et al teach the computer system of claim 3, wherein receiving the one or more configuration options comprises: receiving a configuration option specifying the address; and  32determining that the address is associated with a second financial account and that the first and second financial accounts are both associated with the same financial institution, wherein the graphical element is selected further to the determination that the address is associated with the second financial account and that the first and second financial accounts are both associated with the same financial institution (Figures 14 and 17, page 20 para 0201, page 22 para 0218, page 23 paras 0226-227, page 67 para 0531).
Claims 12 and 19 contain claim limitations that are substantially equivalent to the limitations of claims 3-4 and are therefore rejected under the same basis.
e.	Per claim 5, Bull et al teach the computer system of claim 4, wherein determining that the address is associated with the second financial account includes determining that the address has been specified as a configuration option in one or more previous electronic funds transfers involving the second financial account (page 85 para 0660, page 88 para 0679, page 92 para 0706).
Claim 13 contains claim limitations that are substantially equivalent to the limitations of claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Bull et al teach the computer system of claim 3 wherein the instructions, when executed by the processor, cause the computer system to identify a second page 3 para 0025-page 4 para 0026).
Claim 14 contains claim limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Bull et al teach the computer system of claim 6, wherein the second financial account is identified based on a request to complete the electronic funds transfer (page 4 para 0026).
Claim 15 contains claim limitations that are substantially equivalent to the limitations of claim 7 and are therefore rejected under the same basis.
h.	Per claim 8, Bull et al teach the computer system of claim 1, wherein the graphical element includes at least one of an image and an animation (page 88 para 0681, page 89 para 0684, page 92 para 0706).
Claims 16 and 20 contains claim limitations that are substantially equivalent to the limitations of claim 8 and are therefore rejected under the same basis.



Conclusion
IV.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448